WOOLSEY, District Judge.
The petition to review is sustained, and the order of the referee is reversed.
I think that under the decisions the trustee is undoubtedly entitled to the summary relief which he seeks; without quoting from or citing many authorities, my view is sustained in Re Diamond’s Estate, 259 F. 70 (C. C. A. 6), which has been cited with approval by the Supreme Court in Lion Bonding & Surety Co. v. Karatz, 262 U. S. 640, 642, 43 S. Ct. 641, 67 L. Ed. 1151, and May v. Henderson, 268 U. S. 111, 115, 45 S. Ct. 456, 69 L. Ed. 870.
For fees and administration expenses of the state court receiver and his counsel, application must be made to this court sitting in bankruptcy in this proceeding, as in the case of an assignee. Cf. In re Hacker (D. C.) 38 F.(2d) 100.
Further proceedings will be had before the referee in accordance with this decision.